DETAILED ACTION
Response to Arguments
7b and 12.       Applicant’s arguments filed on June 27, 2022 with respect to amendments claims 1 have been considered and are not persuasive to set the claim in conditions for allowances. Upon further consideration, the cited prior art reference(s) Kang et al. (U.S. Patent Application Publication # 2016/0119253 A1) does address the new amended limitation(s) set forth within independent claim 1. 
	Kang et al. teach “a method and system of performing service function chaining (SFC) in an SDN environment .”(Paragraph [0003]) For example, Kang et al. teach “an NSH for implementing the SFC. That is, the NSH may be encapsulated by adding information such as a service path ID, a service index, metadata, and the like as illustrated in FIG. 2.”(Paragraph [0063])  Also, Kang et al. teach “the SFF may forward traffic or a packet to at least one SF according to information forwarded from SFC encapsulation.”(Paragraph [0052]) Also, Kang et al. teach “The first SF (backup) may perform a process corresponding to the first SF on the packet, and update a service index or the like included in an SFC header (S770). That is, the first SF (backup) may modify the service index of the SFC header to an index for a next SF.”(Paragraph [0107])
Therefore, new rejections could be been formulated to address the new amended limitations as set forth in independent claim 1.
/SALVADOR E RIVAS/           Primary Examiner, Art Unit 2413